                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GARY CLAY KING,                                      Case No. 4:18-cv-05819-KAW
                                   8                     Plaintiff,                           SCREENING ORDER REVIEWING
                                                                                              PLAINTIFF’S AMENDED
                                   9              v.                                          COMPLAINT; ORDER
                                                                                              TERMINATING MOTIONS AND
                                  10     TENDERLOIN HOUSING CLINIC, INC.,                     CONTINUING CASE MANAGEMENT
                                         et al.                                               CONFERENCE
                                  11
                                                         Defendants.                          Dkt. Nos. 12, 14, 17
                                  12
Northern District of California
 United States District Court




                                  13
                                              On September 21, 2018, Plaintiff Gary Clay King filed this civil action and application to
                                  14
                                       proceed in forma pauperis. On October 9, 2018, the Court granted Plaintiff’s application to
                                  15
                                       proceed in forma pauperis. (Dkt. No. 8.) On October 24 ,2018, Plaintiff filed an amended
                                  16
                                       complaint. (First Am. Compl., “FAC,” Dkt. No. 12.) The Court now screens Plaintiff’s amended
                                  17
                                       complaint pursuant to 28 U.S.C. § 1915, and, for the reasons set forth below, concludes that the
                                  18
                                       operative complaint is deficient.
                                  19
                                                                           I.    LEGAL STANDARD
                                  20
                                              The in forma pauperis statute provides that the Court shall dismiss the case if at any time
                                  21
                                       the Court determines that the allegation of poverty is untrue, or that the action (1) is frivolous or
                                  22
                                       malicious, (2) fails to state a claim on which relief may be granted; or (3) seeks monetary relief
                                  23
                                       against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
                                  24
                                              A complaint is frivolous under Section 1915 where there is no subject matter jurisdiction.
                                  25
                                       See Castillo v. Marshall, 207 F.3d 15, 15 (9th Cir. 1997) (citation omitted); see also Pratt v. Sumner,
                                  26
                                       807 F.2d 817, 819 (9th Cir. 19987) (recognizing the general proposition that a complaint should be
                                  27
                                       dismissed as frivolous on Section 1915 review where subject matter jurisdiction is lacking).
                                  28
                                   1           A complaint may also be dismissed for failure to state a claim, because Section 1915(e)(2)

                                   2   parallels the language of Federal Rule of Civil Procedure 12(b)(6). Lopez v. Smith, 203 F.3d 1122,

                                   3   1126-27 (9th Cir. 2000). The complaint, therefore, must allege facts that plausibly establish the

                                   4   defendant’s liability. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-57 (2007). When the

                                   5   complaint has been filed by a pro se plaintiff, courts must “construe the pleadings liberally . . . to

                                   6   afford the petitioner the benefit of any doubt.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir.

                                   7   2010)(citations omitted). Upon dismissal, pro se plaintiffs proceeding in forma pauperis must be

                                   8   given leave to “amend their complaint unless it is absolutely clear that the deficiencies of the

                                   9   complaint could not be cured by amendment.” Franklin v. Murphy, 745 F.2d 1221, 1235 n.9 (9th

                                  10   Cir. 1984) (internal citations and quotation marks omitted); Lopez v. Smith, 203 F.3d 1122, 1130-

                                  11   31 (9th Cir. 2000).

                                  12                                           II.    DISCUSSION
Northern District of California
 United States District Court




                                  13           As courts of limited jurisdiction, “federal courts have an independent obligation to ensure

                                  14   that they do not exceed the scope of their jurisdiction.” Henderson ex rel. Henderson v. Shinseki,

                                  15   562 U.S. 428, 434 (2011); Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1116 (9th Cir. 2004) (noting

                                  16   that district courts are “obligated to consider sua sponte whether [they] have subject matter

                                  17   jurisdiction”). There are two bases for federal subject matter jurisdiction: (1) federal question

                                  18   jurisdiction under 28 U.S.C. § 1331 and (2) diversity jurisdiction under 28 U.S.C. § 1332. A

                                  19   district court has federal question jurisdiction in “all civil actions arising under the Constitution,

                                  20   laws, or treaties of the United States.” Id. at § 1331. A cause of action “arises under federal law

                                  21   only when the plaintiff’s well-pleaded complaint raises issues of federal law.” Hansen v. Blue

                                  22   Cross of Cal., 891 F.2d 1384, 1386 (9th Cir. 1989). A district court has diversity jurisdiction

                                  23   “where the matter in controversy exceeds the sum or value of $75,000 . . . and is between citizens

                                  24   of different states, or citizens of a State and citizens or subjects of a foreign state.” Id.

                                  25           Here, Plaintiff appears to be alleging that his rights were violated by two groups of

                                  26   defendants: 1) the Tenderloin Housing Clinic, Inc., and 2) the San Francisco Police Department

                                  27

                                  28                                                        2
                                   1   and the San Francisco Sheriff’s Department.1 Liberally construed, the first cause of action appears

                                   2   to allege wrongful termination and retaliation against the Tenderloin Housing Clinic, where

                                   3   Plaintiff lived and worked part-time as a tenant organizer. (FAC at 4-5, 10.) The first cause of

                                   4   action also appears to allege disability discrimination, retaliation based on reporting building

                                   5   violations, and conspiracy with law enforcement to unlawfully search and arrest him. The second

                                   6   cause of action appears to allege constitutional claims against the San Francisco Police

                                   7   Department and the San Francisco Sheriff’s Department, including unlawful search and seizure

                                   8   pursuant to the Fourth and Fourteenth Amendments. (FAC at 6-9, 11.) Again, liberally construed,

                                   9   these could constitute violations of § 1983. Plaintiff, however, does not identify which facts give

                                  10   rise to these violations in the second cause of action. Thus, Plaintiff has failed to set forth “a short

                                  11   and plain statement of the claim showing that the pleader is entitled to relief” as required by Rule

                                  12   8 of the Federal Rules of Civil Procedure.
Northern District of California
 United States District Court




                                  13             Accordingly, the Court concludes that the complaint is insufficient to satisfy Section 1915

                                  14   review.

                                  15                                          III.    CONCLUSION

                                  16             For the reasons set forth above, the allegations in Plaintiff’s complaint are insufficient

                                  17   under 28 U.S.C. § 1915(e)(2). Thus, Plaintiff must clearly provide the legal and factual basis for

                                  18   all claims, and must do so by filing a second amended complaint by March 8, 2019. If Plaintiff

                                  19   fails to file a second amended complaint by that date, or the second amended complaint fails to

                                  20   cure all defects, the case will be reassigned to a district judge with the report and recommendation

                                  21   that either the complaint be dismissed in whole or in part or the case be dismissed in its entirety.

                                  22             In amending the complaint, Plaintiff may wish to contact the Federal Pro Bono Project’s

                                  23   Help Desk for assistance—a free service for pro se litigants—by calling (415) 782-8982 to make

                                  24
                                       1
                                  25     Despite being named as defendants, San Francisco Human Services Agency, UCSF Medical
                                       Center, San Francisco General Hospital, St. Luke’s Hospital, and GILA Regional Medical Center
                                  26   do not have causes of action alleged against them. (See FAC at 2.) These entities should not be
                                       named as defendants in the Second Amended Complaint if there are no causes of action alleged
                                  27   against them. Otherwise, Plaintiff must allege sufficient facts regarding each named defendant to
                                       state a plausible cause of action against them.
                                  28                                                    3
                                   1   an appointment. While the Help Desk does not provide legal representation, a licensed attorney

                                   2   may assist Plaintiff in determining whether there are viable claims, and how to properly plead

                                   3   them.

                                   4           Plaintiff may also wish to consult a manual the court has adopted to assist pro se litigants

                                   5   in presenting their case. This manual, and other free information for pro se litigants, is available

                                   6   online at: http://cand.uscourts.gov/proselitigants.

                                   7           Additionally, the Court TERMINATES Defendant Tenderloin Housing Clinic’s motion to

                                   8   dismiss (Dkt. No. 14) and what the Court construes as Plaintiff’s opposition (Dkt. No. 17) on the

                                   9   grounds that they are moot. Lastly, the Court continues the April 9, 2019 case management

                                  10   conference to June 4, 2019 at 1301 Clay Street, Oakland, California. Case management

                                  11   conference statements are due on or before May 28, 2019.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 6, 2019
                                                                                             __________________________________
                                  14                                                         KANDIS A. WESTMORE
                                  15                                                         United States Magistrate Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                     4
